DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Can U.S. PAP 2017/0371856 A1.
Regarding claim 1 Can teaches a computer system comprising: 
a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device (network-attached data stores, data transmission network may include server farms 106, see par. [0070-0072]); 
wherein the server includes natural language processing (NLP) features (the personalized graph summarizer may generate a natural-language textual summary of a data visualization, see par. [0060]), diagram analytics features (data visualizations, see par. [0060]), and one or more user profiles (preferences of a user, see par. [0057]); 
and a knowledge base in operable communication with the server (database system, see par. [0067]), the server configured to: 
train an artificial intelligence (AI) platform (machine learning model is a branch of artificial intelligence, see par. [0158], see figure 11a, training machine learning model using training data, see par. [0163]) to: 
bilaterally translate between textual material and diagrammatic matter (arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image, see par. [0004]); 
and machine-draft a document through the trained AI platform (produce a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0004]); 
provide, to the trained AI platform, through the knowledge base, at least one of first textual material and first diagrammatic matter (retrieve one or more text templates based on the one or more detected patterns, the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, see par. [0004]); 
bilaterally translate, through the NLP features, the diagram analytics features, and the one or more user profiles, the at least one of the first textual material and the first diagrammatic matter to at least one of second textual material and a second diagrammatic matter (arranging the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generating a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0014]; additional pre-defined patterns may be created for detection and/or the textual summary may be tailored based on user preferences, see par. [0057]);
 and combine the second textual material and the second diagrammatic matter, wherein the second textual material and the second diagrammatic matter are contextually aligned (detect a portion of the graph image with contextual information, extract a textual element from the portion of the graph image with contextual information, see par. [0005]).
Regarding claim 2 Can teaches the system of claim 1, wherein the computer system is a cognitive system (artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data. Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks, see par. [0158]).
Regarding claim 9 Can teaches a computer program product, comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: program instructions to train an artificial intelligence (AI) platform ( a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, the computer-program product including instructions operable to cause a processor to perform operations, see par. [0024]) to: 
bilaterally translate between textual material and diagrammatic matter (arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image, see par. [0004]); 
and machine-draft a document through the trained AI platform (produce a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0004]); 
provide, to the trained AI platform, through the knowledge base, at least one of first textual material and first diagrammatic matter (retrieve one or more text templates based on the one or more detected patterns, the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, see par. [0004]); 
bilaterally translate, through the NLP features, the diagram analytics features, and the one or more user profiles, the at least one of the first textual material and the first diagrammatic matter to at least one of second textual material and a second diagrammatic matter (arranging the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generating a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0014]; additional pre-defined patterns may be created for detection and/or the textual summary may be tailored based on user preferences, see par. [0057]);
 and combine the second textual material and the second diagrammatic matter, wherein the second textual material and the second diagrammatic matter are contextually aligned (detect a portion of the graph image with contextual information, extract a textual element from the portion of the graph image with contextual information, see par. [0005]).
Regarding claim 10 Can teaches a computer-implemented method (see par. [0014]) comprising: training an artificial intelligence (AI) platform to bilaterally translate between textual material and diagrammatic matter (arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image, see par. [0004]); 
and machine-draft a document through the trained AI platform (produce a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0004]); 
provide, to the trained AI platform, through the knowledge base, at least one of first textual material and first diagrammatic matter (retrieve one or more text templates based on the one or more detected patterns, the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, see par. [0004]); 
bilaterally translate, through the NLP features, the diagram analytics features, and the one or more user profiles, the at least one of the first textual material and the first diagrammatic matter to at least one of second textual material and a second diagrammatic matter (arranging the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generating a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image, see par. [0014]; additional pre-defined patterns may be created for detection and/or the textual summary may be tailored based on user preferences, see par. [0057]);
 and combine the second textual material and the second diagrammatic matter, wherein the second textual material and the second diagrammatic matter are contextually aligned (detect a portion of the graph image with contextual information, extract a textual element from the portion of the graph image with contextual information, see par. [0005]).
Regarding claim 11 Can teaches the method of claim 10, wherein training the AI platform comprises: collecting standard instructions directed to: 
analyzing the first textual material and the first diagrammatic matter (identify a data visualization comprising a graph image… retrieve one or more text templates based on the one or more detected patterns, see par. [0004]); 
and generating the second textual material and the second diagrammatic matter from the first textual material and the first diagrammatic matter (arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image, see par. [0004]); 
and collecting non-standard instructions directed to generating the second textual material and the second diagrammatic matter from the first textual material and the first diagrammatic matter, wherein at least a portion of the non-standard instructions include user-defined instructions resident within the one or more user profiles (the personalized graph summarizer may include features to adapt to the preferences of a user, thus providing a personalized computer-generated narrative, see par. [0057]).
Regarding claim 12 Can teaches the method of claim 11, wherein collecting the non-standard instructions comprises: 
presenting the machine-drafted document including the combination of the second textual material and the second diagrammatic matter (summarizer may learn preferences based on interactions with the user, see par. [0060]); 
collecting editorial feedback on the machine-drafted document (revisions made by the user, see par. [0060]); 
updating, subject to the editorial feedback, the user-defined instructions (the personalized graph summarizer may order one or more sentences in a summary based on revisions made by the user to a previous summary generated for a previous data visualization, see par. [0060]); 
and incorporating the updated user-defined instructions into future bilateral translation operations (one or more of the user preferences may be automatically determined by the personalized graph summarizer without requiring the user to explicitly indicate them, see par. [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can U.S. PAP 2017/0371856 A1 in view of Dugan U.S. PAP 2013/0198092 A1.

Regarding claim 3 Can teaches the system of claim 2, further comprising:
 an AI platform resident within the server, the AI platform in operable communication with the knowledge base (see figure 11a), the AI platform comprising: 
a data manager configured to facilitate execution of one or more operations by the server comprising: 
build a knowledge corpus including curation of an intake of third textual material and third diagrammatic matter (input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data, see par. [0161]); 
a natural language processing (NLP) manager configured to facilitate (summary generator 1254 may perform natural language processing, see par. [0215]), through at least a portion of the NLP features, execution of the one or more operations by the server comprising one or more of: 
However Can does not teach determine one or more first semantic relationships within the third textual material; and determine, subject to the first semantic relationships, for the third textual material, a first contextual correlation thereof; and a drafting manager configured to facilitate execution of one or more operations by the server comprising: assign, subject to the first contextual correlation, one or more reference alphanumerics to each pictorial object within the third diagrammatic matter.
In the same field of endeavor Dugan teaches techniques for computer-assisted patent application preparation system (PAPS) may receive one or more claim definitions that each define a single patent claim. From these claim definitions, the PAPS may generate claims, figures, written description corresponding to the figures, summary sections, and the like, the application portions may be automatically regenerated, so that any changes (e.g., to claim position or terminology) are reflected in the resulting patent application, see abstract. 
Dugan teaches determine one or more first semantic relationships within the third textual material (The data flows illustrated in FIG. 1 begin with the claim definition file 10. The claim definition file 10 includes one or more claim definitions expressed in a claim definition language. A claim definition language ("CDL") is a formal syntax for expressions and/or statements along with a corresponding semantics for generating portions of a patent application based on such expressions or statements, see par. [0014]);
determine, subject to the first semantic relationships, for the third textual material, a first contextual correlation thereof (The generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14, and a figures portion 16, see par. [0095]); 
and a drafting manager configured to facilitate execution of one or more operations by the server comprising: assign, subject to the first contextual correlation, one or more reference alphanumerics to each pictorial object within the third diagrammatic matter (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]).
It would have been obvious to one of ordinary skill in the art to combine the Can invention with the teachings of Dugan for the benefit of automatically reflecting changes in the material generated, see abstract.

Regarding claim 4 Can teaches the system of claim 3, wherein: the AI platform further comprises: 
a diagram manager configured to facilitate (personalized graph summarizer that can generate relevant and useful summaries of data visualizations without relying on annotations or data files that include underlying data or information to be communicated by the data visualization, see par. [0060]), through at least a portion of the diagram analytics, execution of one or more operations by the server comprising one or more of: 
label each pictorial object within the third diagrammatic matter with one or more of: the reference alphanumerics; and noun descriptors consistent with the respective third textual material (extract context from a data visualization, for example, axis-labels may be extracted to include units, dollars, years etc., in   summary of the data visualization, see par. [0060]); 
train, subject to the labeling, the AI platform to recognize each pictorial object (a classifier may then be trained on the updated or new set of example graph images, see par. [0194]); 
and train, subject to the pictorial object recognition, the AI platform to recognize the reference alphanumerics (he additional graph-type examples provide more data to train a graph-type classifier, and the more data available for training can result in an improved classifier, see par. [0195]); 
and the drafting manager is further configured to: 
perform, subject to the reference alphanumerics recognition, a contextual analysis of the third textual matter and the third diagrammatic matter (detect a portion of the graph image with potential contextual  information; and determine contextual  information is absent from the portion of the graph image with potential contextual  information based on the component of the graph image identified based on the graph type, see par. [0006]); 
perform, subject to the contextual analysis, a second contextual correlation through the third textual material and the third diagrammatic matter (receive an additional pattern example; and update a pattern model in the set of pattern models based on the additional pattern example, see par. [0008]); 
define, subject to the second contextual correlation, one or more first mappings between the third textual material and the third diagrammatic matter (the graph-type classifier and/or pattern model classifier may be generated based on one or more of feature characteristics, characteristics mapping, graph-type examples collection, or pattern examples collection. In some embodiments, pattern dictionary updater 1310 may update one or more of a graph-type models collection or a pattern models collection based on the classifiers generated by classifier trainer, see par. [0196]); 
determine, through the NLP features, first textual patterns extending through the third textual material and diagrammatic textual content resident within the third diagrammatic matter (summary generator 1254 may generate and arrange one or more text templates based on identification of patterns., see par. [0186]); 
and execute, subject to the first textual patterns, a first contextual alignment of pictorial objects and reference alphanumerics with respective portions of the third textual material (context extractor 1258 may recover data from input 1201, see par. [0186]).
Regarding claim 5 Dugan teaches the system of claim 4, wherein the NLP manager is further configured to: determine, through the NLP features, one or more second semantic relationships extending through the first textual material; and determine, through the NLP features, subject to the second semantic relationships determination, for the first textual material, a third contextual correlation thereof (Other embodiments may use claim definition languages that are different in appearance, syntax, and/or semantics; for example, different or additional keywords may be provided. Different claim patterns may be supported, see par. [0093]).
Regarding claim 6 Dugan taches the system of claim 5, wherein: the drafting manager (generator 101, see figure 1) is further configured to:
determine, subject to the third contextual correlation, an identity of one or more portions of the first textual material to be associated with one or more diagrams to be generated, wherein the diagrams to be generated include at least a portion of the second diagrammatic matter (the generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14, and a figures portion 16, see par. [0095]); 
and assign, subject to the identity determination, a unique text identifier to each respective portion of the first textual material, thereby at least partially generating the second textual material (written description, see par. [0095])); 
the diagram manager is further configured to: 
determine, through the diagram analytics, subject to the identity determination, a number of the diagrams to be generated ( merger 102b consumes the figures portion 16 and other figures 32 and combines them to produce figures 30, see par. [0098])); 
determine, through the diagram analytics, subject to the number of diagrams determination, an order of the diagrams (The figures 30 may be a PDF file that includes the figures portion 16 along with the other figures 32. The other figures 32 may be human-generated or obtained from other sources, see par. [0098]); 
and determine, through the diagram analytics, subject to the identity determination, a set of diagrammatic objects to be drawn on each diagram (other figures 32 may be human-generated or obtained from other sources, see par. [0098]); 
the drafting manager is further configured to: determine, subject to the diagrammatic objects determination, one or more reference alphanumerics to be assigned to each diagrammatic object (figures portion 16 includes the flow diagrams of FIGS. 4.1-4.24. As discussed below, FIGS. 3.1-3.3 are also automatically generated, based on the claim definitions in Table 1, see par. [0098]); 
and define, subject to the reference alphanumerics determination, one or more second mappings between the one or more reference alphanumerics and respective unique text identifiers (see figures 3.1-4.2) ; 
the diagram manager is further configured to: 
generate, subject to the one or more second mappings, the diagrams (merger 102 is responsible for combining or inserting generated portions with or into templates and other application parts 40 in order to form output files such as the specification 20 and/or figures 30, see par. [0115]); 
and the drafting manager is further configured to: execute a bilateral second contextual alignment between the first textual material and the second diagrammatic matter, thereby at least partially further generating the second textual material (he above definitions will result in the generation of a figure as well as the corresponding claim for claim definition, see par. [0090]).
Regarding claim 7 Can teaches the system of claim 4, wherein: the diagram manager is further configured to:
determine, through the diagram analytics, subject to the third contextual correlation, an identity of one or more diagrams of the first diagrammatic matter (axis-labels may be extracted from a data visualization, see par. [0060]); 
analyze, through the diagram analytics, subject to the identity determination, the one or more diagrams of the first diagrammatic matter (personalized computer-generated narrative can be automatically generated for one or more data visualizations, see par. [0060]); 
and determine, through the diagram analytics, subject to the analysis, portions of the one or more diagrams to be associated with second textual material to be generated (In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels, see par. [0219].
However Can does not teach the drafting manager is further configured to: assign, subject to the association determination, one or more unique reference alphanumerics to each respective diagrammatic object of the second diagrammatic matter, thereby at least partially generating the second diagrammatic matter; the NLP manager is further configured to: determine, subject to the association determination, an extent of the second textual material to be generated; and determine, subject to the extent determination, an order of the second textual material to be generated; and the drafting manager further configured to: generate, subject to the association determination, the one or more unique reference alphanumerics from the respective one or more diagrams to be referenced within the second textual material to be generated; define, subject to the reference alphanumerics generation, one or more third mappings between the one or more reference alphanumerics and the respective second textual material to be generated; generate the second textual material; and execute a bilateral third contextual alignment between the first diagrammatic matter and the second textual material, thereby at least partially generating the second diagrammatic matter.
In the same field of endeavor Dugan teaches techniques for computer-assisted patent application preparation system (PAPS) may receive one or more claim definitions that each define a single patent claim. From these claim definitions, the PAPS may generate claims, figures, written description corresponding to the figures, summary sections, and the like, the application portions may be automatically regenerated, so that any changes (e.g., to claim position or terminology) are reflected in the resulting patent application, see abstract. 
the drafting manager is further configured to: assign, subject to the association determination, one or more unique reference alphanumerics to each respective diagrammatic object of the second diagrammatic matter, thereby at least partially generating the second diagrammatic matter (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]); 
the NLP manager is further configured to: 
determine, subject to the association determination, an extent of the second textual material to be generated (automatically generate numbered patent claims, as well as other portions of an application, such as figures, corresponding written description, summary text, and the like, see par. [0014]); 
and determine, subject to the extent determination, an order of the second textual material to be generated (he generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14m see par. [0095]); 
and the drafting manager further configured to: 
generate, subject to the association determination, the one or more unique reference alphanumerics from the respective one or more diagrams to be referenced within the second textual material to be generated (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs, see par. [0095]); 
define, subject to the reference alphanumerics generation, one or more third mappings between the one or more reference alphanumerics and the respective second textual material to be generated (generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]); 
generate the second textual material (generate written description portion, see par. [0095]); 
and execute a bilateral third contextual alignment between the first diagrammatic matter and the second textual material, thereby at least partially generating the second diagrammatic matter (text descriptions corresponding to generated figures, see par. [0095]).
Regarding claim 8 Dugan teaches the system of claim 4, wherein the drafting manager is further configured to: execute first changes to one of the second textual material and the second diagrammatic matter (Changes to the claim definition file, such as modified language, typo fixes, claim revisions, or the like, are automatically propagated throughout the application to all of the relevant locations/portions, such as the claims, figures, and written description, see par. [0099]);
determine, subject to the executed changes, one or more discrepancies between the second textual material and the second diagrammatic matter (if preferred terminology changes based on feedback, see par. [0010]); 
determine, subject to the discrepancy determination, one or more locations within the second textual material and the second diagrammatic matter where a lack of synchronization is present between the second textual material and the second diagrammatic matter (changes to the claims may also result in changes to the corresponding figures, see par. [0010]); 
and execute second changes to one of the second textual material and the second diagrammatic matter to obtain synchronization therebetween, thereby removing the one or more discrepancies (Changes to the claim definition file, such as modified language, typo fixes, claim revisions, or the like, are automatically propagated throughout the application to all of the relevant locations/portions, such as the claims, figures, and written description, see par. [0099]).

Regarding claim 13 Can teaches the method of claim 10, wherein training the AI platform comprises: 
building a knowledge corpus comprising curating an intake of third textual material and third diagrammatic matter (input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data, see par. [0161]);
However Can does not teach determining one or more first semantic relationships within the third textual material; and determine, subject to the first semantic relationships, for the third textual material, a first contextual correlation thereof; and assigning, subject to the first contextual correlation, one or more reference alphanumerics to each pictorial object within the third diagrammatic matter.
In the same field of endeavor Dugan teaches techniques for computer-assisted patent application preparation system (PAPS) may receive one or more claim definitions that each define a single patent claim. From these claim definitions, the PAPS may generate claims, figures, written description corresponding to the figures, summary sections, and the like, the application portions may be automatically regenerated, so that any changes (e.g., to claim position or terminology) are reflected in the resulting patent application, see abstract. 
Dugan teaches determine one or more first semantic relationships within the third textual material (The data flows illustrated in FIG. 1 begin with the claim definition file 10. The claim definition file 10 includes one or more claim definitions expressed in a claim definition language. A claim definition language ("CDL") is a formal syntax for expressions and/or statements along with a corresponding semantics for generating portions of a patent application based on such expressions or statements, see par. [0014]);
determine, subject to the first semantic relationships, for the third textual material, a first contextual correlation thereof (The generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14, and a figures portion 16, see par. [0095]); 
assigning, subject to the first contextual correlation, one or more reference alphanumerics to each pictorial object within the third diagrammatic matter (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]).
It would have been obvious to one of ordinary skill in the art to combine the Can invention with the teachings of Dugan for the benefit of automatically reflecting changes in the material generated, see abstract.

Regarding claim 14 Can teaches the method of claim 13, wherein training the AI platform further comprises: 
labeling each pictorial object within the third diagrammatic matter with one or more of: the reference alphanumerics; and noun descriptors consistent with the respective third textual material (extract context from a data visualization, for example, axis-labels may be extracted to include units, dollars, years etc., in   summary of the data visualization, see par. [0060]); 
training, subject to the labeling, the AI platform to recognize each pictorial object (a classifier may then be trained on the updated or new set of example graph images, see par. [0194]); 
and training, subject to the pictorial object recognition, the AI platform to recognize the reference alphanumerics (he additional graph-type examples provide more data to train a graph-type classifier, and the more data available for training can result in an improved classifier, see par. [0195]); 
performing, subject to the reference alphanumerics recognition, a contextual analysis of the third textual matter and the third diagrammatic matter (detect a portion of the graph image with potential contextual  information; and determine contextual  information is absent from the portion of the graph image with potential contextual  information based on the component of the graph image identified based on the graph type, see par. [0006]); 
performing, subject to the contextual analysis, a second contextual correlation through the third textual material and the third diagrammatic matter (receive an additional pattern example; and update a pattern model in the set of pattern models based on the additional pattern example, see par. [0008]); 
defining, subject to the second contextual correlation, one or more first mappings between the third textual material and the third diagrammatic matter (the graph-type classifier and/or pattern model classifier may be generated based on one or more of feature characteristics, characteristics mapping, graph-type examples collection, or pattern examples collection. In some embodiments, pattern dictionary updater 1310 may update one or more of a graph-type models collection or a pattern models collection based on the classifiers generated by classifier trainer, see par. [0196]); 
determining, subject to the first mappings, first textual patterns extending through the third textual material and diagrammatic textual content resident within the third diagrammatic matter (summary generator 1254 may generate and arrange one or more text templates based on identification of patterns., see par. [0186]); 
and executing subject to the first textual patterns, a first contextual alignment of pictorial objects and reference alphanumerics with respective portions of the third textual material (context extractor 1258 may recover data from input 1201, see par. [0186]).
Regarding claim 15 Dugan teaches the method of claim 10, wherein bilaterally translating at least one of the first textual material and the first diagrammatic matter to at least one of the second textual material and the second diagrammatic matter comprises: determining one or more second semantic relationships extending through the first textual material; and determining subject to the second semantic relationships determination, a third contextual correlation thereof (Other embodiments may use claim definition languages that are different in appearance, syntax, and/or semantics; for example, different or additional keywords may be provided. Different claim patterns may be supported, see par. [0093]).
Regarding claim 16 Dugan teaches the method of claim 15, wherein bilaterally translating at least one of the first textual material and the first diagrammatic matter to at least one of the second textual material and the second diagrammatic matter further comprises: 
determining, subject to the third contextual correlation, an identity of one or more portions of the first textual material to be associated with one or more diagrams to be generated, wherein the diagrams to be generated include at least a portion of the second diagrammatic matter (the generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14, and a figures portion 16, see par. [0095]); 
and assigning, subject to the identity determination, a unique text identifier to each respective portion of the first textual material, thereby at least partially generating the second textual material (written description, see par. [0095])); 
the diagram manager is further configured to: 
determining, through the diagram analytics, subject to the identity determination, a number of the diagrams to be generated ( merger 102b consumes the figures portion 16 and other figures 32 and combines them to produce figures 30, see par. [0098])); 
determining, through the diagram analytics, subject to the number of diagrams determination, an order of the diagrams (The figures 30 may be a PDF file that includes the figures portion 16 along with the other figures 32. The other figures 32 may be human-generated or obtained from other sources, see par. [0098]); 
and determining, through the diagram analytics, subject to the identity determination, a set of diagrammatic objects to be drawn on each diagram (other figures 32 may be human-generated or obtained from other sources, see par. [0098]); 
determining, subject to the diagrammatic objects determination, one or more reference alphanumerics to be assigned to each diagrammatic object (figures portion 16 includes the flow diagrams of FIGS. 4.1-4.24. As discussed below, FIGS. 3.1-3.3 are also automatically generated, based on the claim definitions in Table 1, see par. [0098]); 
and assigning, subject to the reference alphanumerics determination, one or more second mappings between the one or more reference alphanumerics and respective unique text identifiers (see figures 3.1-4.2) ; 
generating, subject to the one or more second mappings, the diagrams (merger 102 is responsible for combining or inserting generated portions with or into templates and other application parts 40 in order to form output files such as the specification 20 and/or figures 30, see par. [0115]); 
executing a bilateral second contextual alignment between the first textual material and the second diagrammatic matter, thereby at least partially further generating the second textual material (he above definitions will result in the generation of a figure as well as the corresponding claim for claim definition, see par. [0090]).
Regarding claim 17 Dugan teaches the method of claim 16, wherein determining the set of diagrammatic objects to be generated comprises: determining textual content to be added to each flowchart block of a plurality of flowchart blocks (figures portion 16 includes the flow diagrams of FIGS. 4.1-4.24. As discussed below, FIGS. 3.1-3.3 are also automatically generated, based on the claim definitions in Table 1, see par. [0098]).
Regarding claim 18 Can teaches the method of claim 10, wherein bilaterally translating the at least one of the first textual material and the first diagrammatic matter to the at least one of the second textual material and the second diagrammatic matter further comprises: 
determining, through the diagram analytics, subject to the third contextual correlation, an identity of one or more diagrams of the first diagrammatic matter (axis-labels may be extracted from a data visualization, see par. [0060]); 
analyzing, through the diagram analytics, subject to the identity determination, the one or more diagrams of the first diagrammatic matter (personalized computer-generated narrative can be automatically generated for one or more data visualizations, see par. [0060]); 
associating, through the diagram analytics, subject to the analysis, portions of the one or more diagrams to be associated with second textual material to be generated (In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels, see par. [0219].
However Can does not teach the  assigning, subject to the association determination, one or more unique reference alphanumerics to each respective diagrammatic object of the second diagrammatic matter, thereby at least partially generating the second diagrammatic matter; the NLP manager is further configured to: determining, subject to the association determination, an extent of the second textual material to be generated; and determining, subject to the extent determination, an order of the second textual material to be generated; generating, subject to the association determination, the one or more unique reference alphanumerics from the respective one or more diagrams to be referenced within the second textual material to be generated; defining, subject to the reference alphanumerics generation, one or more third mappings between the one or more reference alphanumerics and the respective second textual material to be generated; generate the second textual material; and executing a bilateral third contextual alignment between the first diagrammatic matter and the second textual material, thereby at least partially generating the second diagrammatic matter.
In the same field of endeavor Dugan teaches techniques for computer-assisted patent application preparation system (PAPS) may receive one or more claim definitions that each define a single patent claim. From these claim definitions, the PAPS may generate claims, figures, written description corresponding to the figures, summary sections, and the like, the application portions may be automatically regenerated, so that any changes (e.g., to claim position or terminology) are reflected in the resulting patent application, see abstract. 
the drafting manager is further configured to: assign, subject to the association determination, one or more unique reference alphanumerics to each respective diagrammatic object of the second diagrammatic matter, thereby at least partially generating the second diagrammatic matter (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]); 
determine, subject to the association determination, an extent of the second textual material to be generated (automatically generate numbered patent claims, as well as other portions of an application, such as figures, corresponding written description, summary text, and the like, see par. [0014]); 
and determine, subject to the extent determination, an order of the second textual material to be generated (he generator 101 may then traverse the generated structure and generate, according the semantics of the claim definition language, a claims portion 12, a written description portion 14m see par. [0095]); 
generate, subject to the association determination, the one or more unique reference alphanumerics from the respective one or more diagrams to be referenced within the second textual material to be generated (The generator 101 also generates and stores in the figures portion 16 a flow diagram figure for each method claim in the claim definition file 10. The generator 101 further generates and stores in the written description portion 14 written description text paragraphs, see par. [0095]); 
define, subject to the reference alphanumerics generation, one or more third mappings between the one or more reference alphanumerics and the respective second textual material to be generated (generates and stores in the written description portion 14 written description text paragraphs corresponding to each of the generated figures, see par. [0095]); 
generate the second textual material (generate written description portion, see par. [0095]); 
and execute a bilateral third contextual alignment between the first diagrammatic matter and the second textual material, thereby at least partially generating the second diagrammatic matter (text descriptions corresponding to generated figures, see par. [0095]).

Regarding claim 19 Dugan teaches the method of claim 10, wherein the drafting manager is further configured to: executing first changes to one of the second textual material and the second diagrammatic matter (Changes to the claim definition file, such as modified language, typo fixes, claim revisions, or the like, are automatically propagated throughout the application to all of the relevant locations/portions, such as the claims, figures, and written description, see par. [0099]);
determining, subject to the executed changes, one or more discrepancies between the second textual material and the second diagrammatic matter (if preferred terminology changes based on feedback, see par. [0010]); 
determining, subject to the discrepancy determination, one or more locations within the second textual material and the second diagrammatic matter where a lack of synchronization is present between the second textual material and the second diagrammatic matter (changes to the claims may also result in changes to the corresponding figures, see par. [0010]); 
and executing second changes to one of the second textual material and the second diagrammatic matter to obtain synchronization therebetween, thereby removing the one or more discrepancies (Changes to the claim definition file, such as modified language, typo fixes, claim revisions, or the like, are automatically propagated throughout the application to all of the relevant locations/portions, such as the claims, figures, and written description, see par. [0099]).
Regarding claim 20 Dugan teaches the method of claim 19, wherein training the AI platform further comprises: determining the first changes and the second changes are training feedback (when claims are changed (e.g., due to inventor feedback, see par. [0118]); 
updating the knowledge corpus with the first changes and the second changes (changes to the text block will be reflected consistently throughout the claim set, see par. [0142]); 
Can teaches updating the training of the AI platform with the updated knowledge corpus (arrange the text templates in an updated order based on input received via user interface, alter priority level of at least one or more text templates based on the updated order, see par. [0010]); 
and updating the user profiles with data relating to one or more of the first changes and the second changes (learn user preferences based on interactions of the user, see par. [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Takano ‘054 teaches method, system, and/or computer program product translates a phrase in a first language to an equivalent phrase in a second language. Electronic data includes image data, which describes one or more graphical user interface (GUI) elements on a GUI, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656